Citation Nr: 1421458	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a skin condition, to include as due to a Gulf War undiagnosed illness.

2. Entitlement to service connection for an acquired psychiatric condition, to include anxiety and depression.

3. Entitlement to service connection for an eye condition.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to October 1978 and January 1991 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that although the RO treated the Veteran's October 2009 filing as a request to reopen his claim for service connection for a skin condition and anxiety, a review of the Veteran's claims file shows the 2005 appeal of his original claim was never adjudicated by the Board and therefore never became final.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's skin related symptomatology is attributable to a known clinical diagnosis and is not considered to be an undiagnosed illness.

2.  The Veteran's current skin condition is not related to his active military service.

3. The Veteran does not have an acquired psychiatric condition with symptoms separate from Alzheimer's disease that is related to his service.

4. The Veteran's defective vision is due to a refractive error.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).

2. The criteria for service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3. The criteria for service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Skin Condition

In recent filings, the Veteran has stated that his skin condition began in 1991 when he was stationed in Kuwait.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2013).

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

The Veteran's post-service VA treatment records reflect that he has been diagnosed with fungal skin infections, including tinea pedis, dermatophytosis, and tinea corporis, as well as intertrigo since 2004.  The Veteran was afforded a VA Gulf War examination in December 2010.  The examiner found the Veteran had an erythematous rash.  The examiner stated that dermatitis is a skin disease with a  clear and specific etiology and diagnosis.

As the evidence does not show that the Veteran has an undiagnosed illness, but rather a diagnosed skin condition, he is not entitled to service connection under 38 C.F.R. § 3.317.  However, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the Veteran has stated, including in March 2010 and February 2011, that his skin condition first appeared in 1991, the Board finds that his statements as to the onset of his skin condition are not credible.  The Veteran's medical records and his own earlier statements either directly contradict or do not support his contention that his skin condition began in service.

Specifically, when he filed his original claim in 2004 for service connection for a skin condition, the Veteran alleged his rash first appeared in 1999.  Further, an August 2004 VA treatment record reflects that the Veteran reported he had had a rash since only "a few years ago."  Both statements put the onset of the Veteran's skin condition well after his Southwest Asia service.

The Veteran's own statements made during the 1990s also contradict an initial onset of his skin condition in 1991 during his Southwest Asia service.  In July 1991 on his medical self-report upon returning from Southwest Asia the Veteran specifically denied having a rash, skin infection, or sores.  He again denied a history of skin diseases on National Guard medical history reports completed in September 1994, July 1996, and September 1999.

Further, the Veteran's service treatment records show no complaints of a skin condition.  In addition, on National Guard medical examinations in September 1994, July 1996, and September 1999 his skin was found to be normal.

The Board does note that a February 1996 VA treatment record reflects that the Veteran sought treatment for a rash on his left arm that was diagnosed as an eczematous rash.  However, the Board finds that the lack of further complaint of a rash and the Veteran's own subsequent denials of a skin condition suggest an isolated incident rather than a chronic condition.  Further, the 1996 report is more than five years after the Veteran's last period of active duty service ended.

Based on the forgoing, the Board finds that a preponderance of the credible evidence is against finding that the Veteran's skin condition was incurred during his active duty service, particularly during the Gulf War as he has contended.  The evidence rather supports that the condition did not onset until years later.

The Board further finds that the evidence does not support that the Veteran's current skin condition was caused or aggravated by his service.  The December 2010 VA examiner specifically opined that the Veteran's skin condition is not likely related to the Veteran's Southwest Asia service, to include as due to any environmental exposure during his service.  There is no medical opinion evidence of record suggesting a connection between the Veteran's current skin condition and his service.  To the extent that the Veteran himself has opined there is a nexus, the Board finds that as a lay person he is not competent to offer such an opinion.  While the Veteran is competent to report an observable symptom, the etiology of his skin conditions, mostly diagnosed as being fungal, is a complex medical issue for which a lay opinion may not be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical opinion as to the etiology of his condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran's skin condition was either incurred in or caused by his service; therefore the benefit-of-the-doubt doctrine does not apply.

The Board does acknowledge that the evidence suggests the Veteran served in the Army National Guard through approximately 2000, including some limited periods of active duty for training (ACDUTRA).  However, the evidence does not support, and the Veteran has not claimed, that his skin condition is due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  Only once during the Veteran's National Guard service, in February 1996, is there record of the Veteran complaining of a rash, while in September 1994, July 1996, and September 1999 the Veteran denied a history of skin diseases and his skin was found normal on examination.  The Veteran's statements in 2004 suggest the rash first developed between 1999 and 2001.  Thus, while there is some evidence that the Veteran believes His rash began at the end of his time in the National Guard, there is no evidence that the condition was incurred or aggravated in the line of duty during a period of ACDUTRA.

As the preponderance of the evidence is against the Veteran's claim, it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Psychiatric Condition

The Veteran first sought treatment for anxiety at the VA in August 2004, with his wife reporting that he had been anxious and had difficulty sleeping for the past five years.  

The Veteran was afforded a VA examination in October 2004.  At the examination he reported only feeling "restless," and no psychiatric disorder diagnosed.

In November 2004, the Veteran was diagnosed with anxiety disorder, and in January 2005 he was diagnosed with depression.  Then, in October 2005 the Veteran was diagnosed with Alzheimer's disease with depression, as well as depression not otherwise specified.

At a September 2005 VA examination he was diagnosed with primary degenerative dementia of the Alzheimer's type.

A November 2010 VA neurological examiner gave a diagnosis of Alzheimer's disease, and in January 2011 at a VA examination the Veteran was diagnosed with Alzheimer's dementia, early onset with depressive features.  The examiner found no other mental disorder.

The Board notes that the Veteran is already service-connected for Alzheimer's disease.  His recent medical evaluations suggest his Alzheimer's disease may be the cause of his depressive symptoms.  The evaluation of the same disability under various diagnoses is not permitted.  38 C.F.R. § 4.14 (2013).  Therefore, the Veteran could not be separately service-connected for depression if his depressive symptoms are already considered as part of his Alzheimer's disease.

However, even considering the Veteran's diagnoses of anxiety disorder and depressive disorder prior to his Alzheimer's disease diagnosis, the evidence does not suggest that any separate psychiatric conditions are related to his service.

The Veteran's service treatment records contain no complaint or diagnosis of any psychiatric condition.  The Veteran himself denied depression on medical history reports in 1990, 1991, 1996, and 1999 and was found psychiatrically normal on examination at each corresponding examination.

Further, no medical opinion evidence is of record suggesting a connection between the Veteran's service and any separate psychiatric disability, to include depression and anxiety.  To the extent that the Veteran himself has opined that he has a separate psychiatric disability related to service, the Board finds that as a lay person he is not competent to opine on such a complicated psychological question.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010)

Therefore, the Board finds that a preponderance of the evidence is against the claim and it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Eye Condition

Defective vision in the Veteran's left eye is first noted in the Veteran's service treatment records in May 1986 with worse than 20/20 vision subsequently noted in both eyes on examination in 1994, 1996, and 1999.  No other eye condition is noted.

The Veteran was afforded a VA examination in March 2005.  He complained of blurred vision.  The examiner diagnosed refractive error, dermatochalasis, mild dry eyes, senile cataracts, and floaters.  The examiner stated that the Veteran's loss of vision is caused by or a result of his refractive error.

Refractive error of the eye is not a disease or injury within the meaning of the applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.

While the VA examiner noted other eye conditions, they were not found to be the cause of the Veteran's loss of vision.  No evidence is of record suggesting a connection between the Veteran's loss of vision and his service, including any disease or injury during military service superimposed on the Veteran's refractive error that caused an increased loss of vision.

Therefore, the Board finds that the Veteran is not entitled to service connection for an eye condition.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2004, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  Another notice letter was sent to the Veteran in November 2009 that also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded an eye examination in March 2005.  In October 2004, September 2005, and January 2011 he was afforded psychiatric examinations.  The Veteran was afforded a VA Gulf War medical examination in December 2010.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin condition is denied.

Service connection for an acquired psychiatric condition, to include anxiety and depression, is denied.

Service connection for an eye condition is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


